Citation Nr: 1314466	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-44 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left leg injury.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to a permanent and total rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, as well as an administrative denial of VA nonservice-connected disability pension, also in October 2009.  

Pursuant to his request, the Veteran was afforded a hearing before RO personnel in December 2010.  A transcript of that proceeding is of record.  

The Board herein finds that new and material evidence has been received by VA to reopen a previously denied claim for service connection for residuals of a left leg injury.  That reopened claim, as well as the issues of the Veteran's entitlement to service connection for CLL, TDIU, and a permanent and total rating for pension purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  Service connection for residuals of a left leg injury was initially denied by a rating decision of November 1967, notice of which was furnished to the Veteran in February 1968; a timely appeal thereof was initiated, but not perfected.  

2.  Following entry of the November 1967 denial of service connection, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a left leg injury.  


CONCLUSIONS OF LAW

1.  The rating decision of December 1967, denying service connection for residuals of a left leg injury, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).

2.  Since entry of that December 1967 denial, new and material evidence has been received by VA to reopen the previously denied claim for service connection for residuals of a left leg injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notwithstanding the absence of any attempt by the RO to advise the Veteran of the prior final denial, the basis therefor, or the need for new and material evidence to reopen his claim, pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the disposition herein reached is favorable to the Veteran to the extent indicated, and, as such, the need to discuss the VA's efforts to comply with the duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection for residuals of a left leg injury was initially and most recently denied on the merits by VA through an RO rating decision of December 1967.  The basis of that decision was that the claimed disorder was not shown on the last VA medical examination conducted.  Following the RO's issuance in February 1968 of written notice to the Veteran of the adverse action taken and of his appellate rights, a timely appeal was initiated, but not then perfected, thereby rendering the December 1967 action final.  38 U.S.C.A. § 7105.  

Thereafter, a claim to reopen was initiated in November 1974 through the RO's receipt of a private medical report.  A VA examination was thereafter scheduled to occur, to which the Veteran failed to report.  As a result, an administrative denial of the claim to reopen was entered and notice of that action to the Veteran was attempted by the RO in January 1975, albeit without notice as to his right to appeal.  On that basis, finality did not attach to the January 1975 denial.  Id.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of a transcript of sworn testimony offered by the Veteran and his spouse at an RO hearing in December 2010.  

That testimony was to the effect that the Veteran had sustained a left leg or hip injury when he fell en route from the mess deck to his duty station during a call to General Quarters (battler stations) when serving on the USS HIGBEE.  That injury was noted to entail the popping his left hip out of its socket and releasing fluid into his leg.  This incident required him to be evacuated by helicopter to the USS KITTY HAWK for x-rays of his left leg, which were negative for any fracture, and returned to the USS HIGBEE eight or nine days later.  Following that injury, the Veteran testified that his left hip joint remained loose and was subject to dislocation at various times.  He estimated that the left leg or hip had been injected on approximately twenty occasions after service due to pain and other symptoms.  His original claim shortly after service was stated to include both his left leg and left hip disablement.  

This testimonial evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for residuals of a left leg and hip by way of service incurrence.  To that extent, alone, the previously denied claim is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received by VA, the previously denied claim for service connection for a left leg and hip injury is reopened and, to that extent alone, the benefit sought on appeal is granted.  


REMAND

Further evidentiary development is deemed necessary as to the Veteran's reopened claim, despite the fact that a VA examination was recently afforded him and medical opinions were obtained as part of that evaluation.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, the Veteran was afforded a VA examination in February 2011 by a VA physician's assistant, findings from which yielded a pertinent diagnosis of mild degenerative joint disease of the left hip.  Medical opinions were furnished that it was less likely as not that the noted disorder was related to any event or injury in service, but also, that it was at least as likely as not a result of post military events or injuries, his occupation requiring manual labor, a worker's compensation-related injury to the left hip, and the normal aging process.  Taking that latter opinion at face value, it follows that there is a 50 percent probability that the left hip disorder of the Veteran is not attributable to any post-military event or injury, but there is no indication that the VA examiner in February 2011 actually intended to state that the identified disability was at least as likely as not attributable to other than post-military events or injuries.  This requires additional clarification from the VA examiner and necessitates remand of this case to the RO.  

In addition, the record reflects that the most recent supplemental statement of the case was issued as to the matters herein on appeal in May 2011.  Since that time, much additional evidence has been added to the Virtual VA file or is referenced in a rating decision of February 2013 in which entitlement of the Veteran to service connection or a right hip disorder was denied.  Among that evidence are hip radiographs taken by Tulsa Bone and Joint in November 2011, a February 2012 statement from Dr. Dunitz of Tulsa Bone and Joint regarding the Veteran's left and right hips, VA treatment records compiled at Muskogee and Oklahoma City facilities through February 2013, and the report of a VA-QTC examination of August 2012 pertaining to both hips but without any specific opinion regarding the service incurrence of a left leg or left hip disorder.  Remand to obtain that evidence which is not a part of either the actual or virtual VA claims folder and to permit the AMC to review that evidence on behalf of the RO and to consider also that evidence made a part of the actual or virtual claims folder since issuance of the supplemental statement of the case in May 2011 is necessitated.  See 38 C.F.R. § 19.31, 19.37 (2012).  

Regarding the claim for service connection for CLL, the Veteran's principal allegation is that his CLL is the direct result of inservice herbicide exposure and he argues that he is entitled to a presumption of herbicide exposure based on his service aboard the USS HIGBEE and KITTY HAWK, which broke Vietnam's coastal waters and entered into its internal waterways.  In support, he submitted to the RO in June 2011 additional documentary evidence, prior to the RO's certification of the appeal to the Board in September 2011.  Regardless of the fact that a waiver of initial RO consideration was provided, remand to permit the RO to consider that evidence is required.  Id.; see Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The issue of the Veteran's entitlement to a TDIU is inextricably intertwined with one or more other issues on appeal, see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), and is in need of additional development.  Specific medical input is needed as to the work-related limitations imposed by existing service-connected hearing loss and tinnitus and any other disorder for which service connection may be established on remand.  

Also, it is unclear whether the Veteran's reply to the RO's request in October 2009 for income data in connection with his claim for pension benefits was received by VA since May 2011.  Notice is taken that the Veteran through his representative at the RO hearing held in late 2010 indicated that the requested income data would be provided, but it is not indicated to have been received by VA prior to May 2011.  Inasmuch as that income data may be among that evidence received but not considered, remand is advisable to ascertain whether that information was submitted and received prior to entry of the Board's acts to deny that claim on the basis of the Veteran's non-cooperation.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Comply fully with the VA's duty to notify the Veteran with respect to the information and evidence needed to substantiate his reopened claim for service connection for a left leg and hip injury.  

2.  Obtain for inclusion in the Veteran's VA claims folder all of that evidence identified in the RO's rating decision of February 28, 2013, which is not currently a part of the actual or virtual VA file, including but not limited to the radiographs from Tulsa Bone and Joint from November 2011, a February 2012 statement from Dr. Dunitz of Tulsa Bone and Joint regarding both of the Veteran's hips, and any VA treatment records not already on file which were compiled through February 2013.  

3.  Obtain for inclusion in the Veteran's VA claims folder any and all pertinent VA treatment records, not already on file, which were compiled subsequent to February 2013.  

4.  Ascertain whether the Veteran has provided to VA the previously requested income information in order to ascertain his entitlement to VA nonservice-connected disability pension benefits.  If not, that fact should be set forth in writing and made a part of the claims folder.  

5.  Thereafter, return the report of the VA joints examination conducted on February 22, 2011, by J.E. Smallwood, PA-C, for the preparation of an addendum to her earlier report.  The issue to be addressed is the likelihood that the Veteran's left leg and/or hip disorder is of service origin and clarification is needed as to the earlier provided opinion that there was at least a 50 percent probability that the claimed disorder was attributable to a cause other than post-military events or injuries, his occupation requiring manual labor, a worker's compensation-related injury to the left hip, and the normal aging process.  If PA Smallwood is unavailable or in the event she desires to further examine the Veteran, the Veteran should be accorded an additional VA examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed left leg and/or hip disability.  The Veteran's VA claims folder in its entirety should be provided to PA Smallwood or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Upon completion of the above, PA Smallwood or other VA examiner is asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed left leg and left hip disorder originated in service or is otherwise related or attributable to his military service?  The Veteran's account of inservice and postservice left leg and hip complaints following a claimed inservice injury should be evaluated by the VA examiner.  

b)  Is it at least as likely as not (50 percent or greater probability) that any arthritis of the left leg or hip of the Veteran originated during the one-year period following his separation from service, and, if so, how and to what degree was it manifested?  If not, what is the likely cause(s) of the claimed disorder?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of direct and presumptive service incurrence as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

6.  Afford the Veteran a VA medical examination in order to determine whether his service-connected disorders, alone, preclude him from obtaining and maintaining gainful employment.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed. That examination should include the taking of a complete medical history and the conduct of a clinical and/or mental status examination, and all diagnostic testing deemed necessary by the examiner. 

Upon completion of the above, the VA examiner is asked to address the following question in detail, providing a rationale for the opinion furnished: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's multiple service-connected disabilities by themselves preclude substantially gainful employment (more than marginal employment) consistent with his educational and occupational background, but without regard to his age? 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

7.  Lastly, readjudicate the Veteran's reopened claim for service connection for residuals of a left leg and hip injury, his original claim for service connection for CLL to include as due to toxic herbicide exposure, and his claims for a TDIU and VA nonservice-connected disability pension benefits, on the basis of all of the evidence of record, to include all items of evidence added to the record since issuance of the supplemental statement of the case in May 2011.  If any benefit sought on appeal continues to be denied, furnish to the Veteran a supplemental statement of the case reflecting consideration of all the evidence and argument added to the record since issuance of the most recent supplemental statement of the case in May 2011 and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


